DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on January 7, 2021.  Claims 1-9 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-9 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-3786 if you have any questions regarding this correspondence and/ or your response to the current office action.
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method for measuring range of motion of individuals using a camera and computing device using a software application.  The claims fall under the “Certain Methods of Organizing Human Activity” which is an abstract idea.  The claims are directed towards managing personal behavior as a user provides videos of range of motion based on instructions from a stakeholder (doctor, therapist, etc.).  This would be analogous to an example provided by the Federal Circuit of a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).  In this instance, instead of a nervous system malfunction, it is a range of motion limitation.  The other steps provided in the claims are merely data entry encompassing the user entering data into an application include the user’s name, information and demographic information.  All of these limitations can properly be defined as certain methods for organizing human activity. 
This judicial exception is not integrated into a practical application because nothing in the claims provide anything more than insignificant extra-solution activity to the judicial exception of organizing human activity (MPEP 2106(g)) or merely linking the use of the abstract idea to a particular technological environment (MPEP 2106.05(h)).  The limitations that aren’t directly related to the abstract idea are entering information into the application and storing information in a network.  These are both not enough to integrate the claim into practical application as both are extra-solution activity.  Claim 9 recites encrypting the motion angle information and transmitting them for storage.  This is done at a high level of generality and the storing of the information in the cloud is extra solution activity.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing in the claims amounts to anything more than instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot integrate the judicial exception into a practical application (as previously discussed) or provide an inventive step (significantly more than the judicial exception).  The claims and the specification generally speak of a cloud network memory, a computer device and a software app for operating the method.  None of the elements provided in the claims provide anything significantly more than the abstract idea of following instructions about providing range of motion videos.  Therefore, claim 1-9 are not directed to patent-eligible subject matter as they are directed towards an abstract idea without significantly more. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (CA 3030958) in view of Banjeree (U.S. Patent Pub. No. US 2019/0206518). 


Regarding claim 1, Bentley discloses: 
A method of measuring range of motion that includes the following inventive steps: 
a) providing a computer device having a memory and a camera and including an input means for inputting information, and a display, and loading said computer device with software app for operating said method (paragraphs 0170-0174:  a computer device and a camera for capturing user’s range of motion); 
b) providing a secure cloud network connecting to said computer device (paragraph 0203:  compressed data is stored in the cloud); 
c) providing a software app accessible to said computer device via said secure cloud network whereby said software app facilitates displaying images on said computer device (paragraph 0019:  app executing on a mobile device for capturing motion) for display including: 
i) a main page with links to subsequent pages, clicking on said links facilitating access to said subsequent pages (paragraphs 0019-0020:  a user is coupled with an account and a mobile device); 
ii) said subsequent pages including: 
C) a third page in which the user entering patient information and demographics; 
D) a fourth page in which the user searching a master list of motions to measure; 
E) a fifth page in which the user taking photos of the patient and obtaining range of motion angle information (paragraphs 0170-0174:  a computer device and a camera for capturing user’s range of motion); and
F) a sixth page in which the user transmitting photos and range of motion angle information to stakeholders (paragraphs 0170-0174:  a computer device and a camera for capturing user’s range of motion). 

Bentley does not explicitly disclose a first page in which the user registering a user name and password and inputs their information, demographics and subscription information, B) a second page in which the user entering stakeholders’ information and demographics; C) a third page in which the user entering patient information and demographics.  In an analogous art, Banerjee discloses a healthcare app on a mobile device which allows a user to sign up (subscription) on a user client device which allows the user to enter contact information, location information, symptoms, areas of desired help, biometric data and other information (demographic information (paragraphs 0063-0064).  The user may then provide a series of screening questions which can be standard (master list) to have the user get the best care possible (paragraphs 0067-0068).  This is then stored in a private database (paragraph 0071).  It would have been obvious to one of ordinary skill in the art to provide a healthcare app for the users of Bentley so that users can receive treatment while being geographically separate from the therapist (Banerjee:  see Abstract).

Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Banerjee discloses: 
The method of measuring range of motion of claim 1 wherein the first page in which the user registering a user name and password and inputs their information, demographics and subscription information into the software app includes the step of paying for said subscription by means of an online payment method said user name and password, information, demographics and subscription information includes the step of inputting said profiles into said computer device memory and said secure cloud network memory (paragraphs 0063-0068:  user can pay for a subscription and inputs demographic information) .

Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Banerjee discloses: 
The method of measuring range of motion of claim 1 wherein the second page in which the user entering stakeholders’ information and demographics includes the step of inputting information and demographics of stakeholders that include but are not limited to other therapists, doctors and insurance companies into said computer device memory and said secure cloud network memory (paragraphs 0063-0068:  user can pay for a subscription and inputs demographic information).

Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Banerjee discloses: 
The method of measuring range of motion of claim 1 wherein the third page in which the user entering patient information and demographics includes the step of inputting said profiles that includes information such as but not limited to age, gender, height, weight, medical history and ailments into said computer device memory and said secure cloud network memory (paragraphs 0063-0068:  user can pay for a subscription and inputs demographic information). 

Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Bentley discloses: 
The method of measuring range of motion of claim 1 wherein the fifth page in which the user taking photos of the patient and obtaining range of motion angle information includes the step of the software app providing the user with instructions on how to capture range of motion photos (paragraphs 0170-0174:  a computer device and a camera for capturing user’s range of motion).

Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Bentley discloses: 
The method of measuring range of motion of claim 1 wherein the fifth page in which the user taking photos of the patient and obtaining range of motion angle information includes the step of showing the patient a video of the motion selected from the master list and having the patient replicate the motion from said master list (paragraphs 0170-0174:  a computer device and a camera for capturing user’s range of motion).

Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Bentley discloses: 
The method of measuring range of motion of claim 1 wherein the fifth page in which the user taking photos of the patient and obtaining range of motion angle information includes the step of an algorithm within said software app identifying pivot points super imposed on patients’ bodies and interpolating an angle from said points (paragraphs 0170-0174:  a computer device and a camera for capturing user’s range of motion).

Claim 8 is rejected as applied above in rejecting claim 1.  Furthermore, Bentley discloses: 
The method of measuring range of motion of claim 1 wherein the fifth page in which the user taking photos of the patient and obtaining range of motion angle information includes the step of adding notes and inputting said taken photos and notes into said computer device memory and said secure cloud network memory (paragraphs 0170-0174:  a computer device and a camera for capturing user’s range of motion).

Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Banerjee discloses: 
The method of measuring range of motion of claim 1 wherein the sixth page in which the user transmits photos and range of motion angle information to stakeholders includes the step of encrypting motion angle information and said notes and transmitting into said computer device memory and said secure cloud network memory (paragraphs 0030-0031:  encryption systems to store information in a private database (paragraph 0071).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
12/11/2022Primary Examiner, Art Unit 3649